Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/02/2020 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the various units in claims 13-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: the various processing units are described in the Spec. as generic computing elements.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: acquiring user behavior information related to at least one object to be recommended/acquiring a preference value of a user for the at least one object to be recommended according to respective user behavior information, and constructing a preference matrix of the user for the at least one object to be recommended/acquiring a predicted preference value of the user for each object to be recommended 
Independent claims 13, 19 are directed to an apparatus, device, respectively, for performing similar limitations to those of claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea of Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, claims 13, 19, are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. Independent claim 20 is directed to a system that performs similar limitations to those of claim 1, thus meeting the Step 1 
Dependent claims 2-12, 14-18 further recite the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: see claimed limitations of Claims 5-9, 15-18. The dependent claims further narrow the abstract idea of the independent claims themselves. The dependent claims further include the additional limitations of a first terminal/second terminal/ terminal device/server/system database, which represent generic computing elements. These additional elements, alone or in combination, do not integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11, 13, 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bui (20180075512).
As per Claims 1, 19, Bui discloses a method and device comprising:
a processor; a memory, used to store one or more computer program modules, wherein the one or more computer program modules are configured to be executed by the processor, and the one or more computer program modules comprises instructions for performing the recommendation method  (at least: para 18)
acquiring user behavior information related to at least one object to be recommended;    (at least para 34; para 4: the user behavior information pertains to items [at least one object to be recommended])

acquiring a predicted preference value of the user for each object to be recommended with unknown preference based on the preference matrix  (at least para 5, fig1 and associated text: quantify predictions of how interested users will be in other items; para 15: similarity matrix will represent generalized relationships and can thus be used to make predictions of items in which users are likely to be interested.)
providing a recommendation parameter according to the predicted preference value.   (at least para 1: provide recommendations based on information about user interest in items; para 5: determine values for the matrix and then use the similarity matrix to determine additional values for the recommendation matrix [recommendation parameter])
As per Claim 2, Bui discloses:
the user behavior information comprises single behavior information or combined behavior information   (single behavior information: (at least para 34; para 4: the user behavior information pertains to items [at least one object to be recommended; the information is received from a user accessing a user device [single behavior information] – at least para 75: end user devices provide user interaction data.)
the single behavior information comprises behavior generated by the user by operating one type of smart terminal;   ( at least para 75: end user devices provide user interaction data; para 18 – devices include mobile phones, e readers, smart watches,…)

As per Claim 11, Bui discloses:
the preference matrix is a two-dimensional preference matrix.  (at least para 35: m X n matrix of m users and n items;  para 24 – a matrix that can have a certain number of dimensions, referring to the number of columns and rows in the matrix. )
As per Claim 13, Bui discloses:
an acquisition unit, configured to acquire user behavior information related to at least one object to be recommended;    (The unit represents a generic computing element that performs the claimed limitation. at least para 34; para 4: the user behavior information pertains to items [at least one object to be recommended]. para 18 and 81: computing elements/modules.)
a matrix construction unit, configured to calculate a preference value of a user for the at least one object to be recommended according to respective user behavior information, and construct a preference matrix of the user for the at least one object to be recommended;  (at least para 4: determining values of a similarity matrix to provide interest item results, fig1. and associated text. The unit represents a generic computing element that performs the claimed limitation. para 18 and 81: computing elements/modules.)
an output unit, configured to acquire a predicted preference value of the user for each object to be recommended with unknown preference based on the preference matrix  (at least para 5, fig1 and associated text: quantify predictions of how interested users will be in other items; para 15: similarity matrix will represent generalized relationships and can thus be used to make predictions of items in which users are likely to be interested. The unit represents a generic computing element that performs the claimed limitation. para 18 and 81: computing elements/modules.)



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable in view of Bui (20180075512) in further view of Dhua (10176198).
	As per Claim 12, Bui teaches an object to be recommended , as noted above. Dhua further teaches the object being a painting – at least: abstract.
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Bui’s feature of an object to be recommended, with Dhua’s feature of the object being a painting, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable in view of Bui (20180075512) in further view of Yu (8131732).
As per Claim 3, Bui teaches a preference matrix, and Yu further teaches: the preference matrix is decomposed by a collaborative filtering method, so as to output the predicted preference value of the user for teach object to be recommended with unknown preference.  (at least: abstract, fig1 and associated text)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Bui’s feature of a preference matrix, with Yu’s feature of the preference matrix is decomposed by a collaborative filtering method, so as to output the predicted preference value of the user for teach object to be recommended with unknown preference, since the collaborative filtering allows the prediction of user preferences on a new set of items – Yu, abstract.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 4-10, 14-18, 20.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brand (20040158497) teaches using a preference matrix to make recommendations of items/services to a consumer.
Du Nan (WO2012142748) teaches generating item recommendations through the use of a preference matrix.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3681
3/31/2022